TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-07-00096-CV



          Thomas Terry, Jr. and derivatively Cardiac Services of Texas, Inc. and
                     Cardiac Services of Austin, L.P., Appellants

                                                   v.

      Darrell Sargent; Cardiac Products of Texas, Inc.; Cardiostaff Corporation; and
                                Larry Lawson, Appellees




     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT
        NO. GN304065, HONORABLE W. JEANNE MEURER, JUDGE PRESIDING



                             MEMORANDUM OPINION


               This appeal, after being abated due to the bankruptcy filing of appellant Thomas

Terry, Jr., was reinstated on January 8, 2008. No clerk’s record has been filed due to appellants’

failure to pay or make arrangements to pay the clerk’s fee for preparing the clerk’s record.

               If the trial court fails to file the clerk’s record due to appellant’s failure to pay or make

arrangements to pay the clerk’s fee for preparing the clerk’s record, the appellate court may dismiss

the appeal for want of prosecution unless the appellant was entitled to proceed without payment of

costs. Tex. R. App. P. 37.3(b).

               Darrell Sargent, as assignee of Terry’s right, title, and interest in the claims set forth

in this appeal, filed a motion to dismiss the appeal. However, this motion does not indicate that
Sargent is an assignee of the interests of the remaining appellants, Cardiac Services of Texas, Inc.

or Cardiac Services of Austin, L.P.

               By order dated January 8, 2008, this Court directed appellants to make arrangements

for filing of the clerk’s record within 30 days. Because appellants have failed to pay or make

arrangements to pay the clerk’s fee for preparing the clerk’s record, this appeal is dismissed for want

of prosecution. Sargent’s motion to dismiss is dismissed as moot.



                                               __________________________________________

                                               Diane Henson, Justice

Before Chief Justice Law, Justices Puryear and Henson

Dismissed for Want of Prosecution

Filed: May 6, 2008




                                                  2